

Exhibit 10.2






 
 
 
 
 
THE COMBINED MASTER RETIREMENT TRUST
 
As Amended and Restated Effective September 30, 2005
 






--------------------------------------------------------------------------------


 
THE COMBINED MASTER RETIREMENT TRUST


As Amended and Restated Effective September 30, 2005


Table of Contents




ARTICLE
PAGE
1 Introduction
1
1.1 The Trust and Plans, Terms
1
1.2 Fiduciary Responsibilities
2
   
2 Management of the Trust Fund
2
2.1 The Trust Fund
2
2.2 Plan Administrator
2
2.3 Trustee's Powers and Duties
2
2.4 Custodians
6
2.5 Collective Investment Trusts
6
2.6 Plan Accounts
6
2.7 Single Fund
7
   
3 The Trust Investment Committee
7
3.1 The Trust Investment Committee
7
3.2 Trust Committee's Powers and Duties
7
3.3 Manner of Action of Trust Committee
8
3.4 Resignation or Removal of Trust Committee Member
9
   
4 Investment Funds, Investment Managers and Custodians
9
4.1 Investment Funds
9
4.2 Investment Managers
9
4.3 Investment Manager Custodians
10
   
5 Participating Plans and Trusts, Trust Accounting
11
5.1 Eligible Plans and Trusts
11
5.2 Participating Plans and Trusts
11
5.3 Trust Valuations
12
5.4 Unit or Other Accounting Basis
12
   
6 General Provisions
13
6.1 Qualification of the Plans and Trust
13
6.2 Restrictions on Reversion
13
6.3 Nonalienation of Plan Benefits
13
6.4 Litigation
13
6.5 Trustee's Action Conclusive
14
6.6 Liabilities Mutually Exclusive
14
6.7 Indemnification
14
6.8 Compensation and Expenses
15
6.9 Action by the Employers
15
6.10 Warranty
15
6.11 Evidence
16


i

--------------------------------------------------------------------------------





6.12 Waiver of Notice
15
6.13 Counterparts
15
6.14 Gender and Number
15
6.15 Successors
16
6.16 Severability
16
6.17 Statutory References
16
6.18 Applicable Law
16
6.19 Provisions to Comply with Revenue Ruling 81-100
16
   
7 Resignation or Removal of Trustee
17
7.1 Resignation or Removal of Trustee
17
7.2 Successor Trustee
17
7.3 Duties of Retiring and Successor Trustees
17
   
8 Amendment and Termination
17
8.1 Amendment
17
8.2 Termination
18



 


ii

--------------------------------------------------------------------------------





THE COMBINED MASTER RETIREMENT TRUST




THIS AGREEMENT, by and between Contran Corporation (the "company") and Harold C.
Simmons and his successor or successors and assigns in the trust hereby
evidenced, as trustee (the "trustee"), is an amendment and restatement,
effective as of September 30, 2005, of such trust as originally established
December 1, 1987 and as subsequently amended and restated as of July 1, 1995 and
November 23, 1999.
WITNESSETH THAT:


WHEREAS, the company, the other members of the con-trolled group of corporations
(as described in Section 414(b) of the Internal Revenue Code of 1986 (the
"Code")) of which the company is a member and such other related companies as
are designated by the company (all such corporations are referred to herein
collectively as the "employers" and individually as an "employer") maintain, and
hereafter may establish, adopt, or assume, various pension, profit sharing,
savings and other retirement plans which meet the requirements of "qualified
plans" under Section 401(a) of the Code, which qualified plans are or may be
funded through various separate trust funds or may be funded directly through
the trust fund established hereunder; and
WHEREAS, it now is considered desirable and in the best interests of the
employers, their employees who are or who in the future may be covered by such
qualified plans and their beneficiaries that provision be made for the
collective investment of part or all of the assets of the qualified plans and
any separate trusts related to such qualified plans through this restated trust,
and this agreement is designed for that purpose;
NOW, THEREFORE, IT IS AGREED, in consideration of the mutual undertakings of the
parties hereto, the trust be and hereby is amended and restated in the form of
this agreement, as follows:
:


ARTICLE 1


Introduction




1.1 The Trust and Plans, Terms. This trust may be referred to as "The Combined
Master Retirement Trust." Unless the context indicates otherwise, the terms
"trust," "agreement," "herein," "hereunder" and similar terms mean this
agreement and the trust hereby evidenced. The qualified plans participating in
this trust from time to time are referred to herein collectively as the "plans"
and individually as a "plan". A plan which participates directly in this trust
without the use of an intermediary trust is sometimes referred to herein as a
"participating plan" and an intermediary trust which participates in this trust
for the purpose of implementing a plan is sometimes referred to herein as a
"participating trust". This trust has been created and organized in the United
States and will be maintained at all times as a domestic trust in the United
States pursuant to Revenue Ruling 81-100.
 
1

--------------------------------------------------------------------------------




1.2 Fiduciary Responsibilities. All fiduciaries with respect to the trust
(including the employers, the trustee, the trust investment committee, the plan
administrator of each participating plan and any investment managers and
custodians appointed hereunder) shall discharge their duties with respect to the
trust solely in the interests of participants and beneficiaries of the plans and
for the exclusive purpose of providing benefits under the plans and defraying
reasonable expenses of administration of the plans and this trust, with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of like character and with like aims.
 
ARTICLE 2


Management of the Trust Fund




2.1 The Trust Fund. Unless the context indicates otherwise, the term "trust
fund" as of any date means all property then held under this agreement by the
trustee, any custodian or any insurance company.
2.2 Plan Administrator. The "plan administrator" with respect to each plan is
the person or committee appointed by the sponsor of that plan or, if no such
person or committee has been appointed, the plan sponsor. In addition to the
powers, rights, duties and responsibilities specifically granted to or imposed
on a plan administrator under a plan or elsewhere in this trust, the plan
administrator of a participating plan shall have the responsibility for
directing the distribution of benefits of that plan. The distribution of
benefits under a plan which participates herein through the use of a
participating trust shall be made from such participating trust. The trust
committee described in section 3.1 shall certify to the trustee the person or
persons appointed as the plan administrator with respect to each plan and the
trustee may rely on the last such certificate received by the trustee.
2.3 Trustee's Powers and Duties. Except to the extent to which authority with
respect to the management of the trust fund has been allocated to others in
accordance with this agree-ment, the trustee shall have exclusive authority and
discretion to manage and control the trust fund. (In this regard, the authority
to direct distributions and transfers of plan benefits under a plan has been
allocated to the plan administrator of that plan, the authority to direct
investments may be allocated to one or more investment managers pursuant to
section 4.2, the authority to hold assets of the trust fund may be allocated to
one or more custodians or insurance companies pursuant to section 4.3 or this
section 2.3 and certain authorities with respect to the establishment of
investment funds, the transfer of assets between investment funds and the
appointment of investment managers and custodians have been allocated to the
trust committee pursuant to Article 3). Except as otherwise provided by law, the
trustee shall not be responsible for the investment of any assets of the trust
fund which are subject to management by an investment manager or for seeing that
the requirement of proper diversification of such assets or the total trust fund
has been met, and the trustee need not take into account the investment of any
assets of the trust fund which are subject to management by an investment
manager in meeting the trustee’s responsibilities with respect to the assets of
the trust fund which are not subject to management by an investment manager. The
trustee shall have the following powers, rights and duties in addition to those
provided elsewhere in this agreement or by law:
 
2

--------------------------------------------------------------------------------


(a) To invest and reinvest part or all of the trust fund in any real or personal
property (including any stocks, mutual fund shares, partnership interests,
venture capital investments, bonds, debentures, notes, commercial paper,
treasury bills, options (including call options and put options, whether or not
covered or listed on a recognized trading exchange), warrants, futures
(including financial futures, stock index futures and commodity futures, whether
or not covered or listed on a recognized trading exchange), short selling of any
securities, commodities, metals, gems, collectibles, any common, commingled or
collective trust funds or pooled investment funds described in section 2.5, any
deposit accounts or funds maintained by a legal reserve life insurance company
in accordance with an agreement between the trustee and such insurance company
or a group annuity contract issued by such insurance company to the trustee as
contractholder, any interest-bearing deposits held by any bank or similar
financial institution, any qualifying employer real property or qualifying
employer securities, as defined in Sections 407(d)(4) and (5), respectively, of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and
any other real or personal property, and to use in the trustee's discretion
margin accounts with respect to any of the foregoing investments).


(b) To retain in cash such amounts as the trustee considers advisable and as are
permitted by applicable law and to deposit any cash so retained in any
depository (including any bank acting as trustee) which the trustee may select.


(c) To manage, sell, insure and otherwise deal with all real and personal
property held by the trustee on such terms and conditions as the trustee shall
decide.


(d) To vote stock and other voting securities personally or by proxy (and to
delegate the trustee's powers and discretions with respect to such stock or
other voting securities to such proxy), to exercise subscription, conversion and
other rights and options (and make payments from the trust fund in connection
therewith), to take any action and to abstain from taking any action with
respect to any reorganization, consolidation, merger, dissolution,
recapitalization, refinancing and any other plan or change affecting any
property constituting a part of the trust fund (and in connection therewith to
delegate the trustee's discretionary powers and pay assessments, sub-scriptions
and other charges from the trust fund), to hold or register any property from
time to time in the trustee's name or in the name of a nominee or to hold it
unregistered or in such form that title shall pass by delivery (provided that
except as authorized by regulations issued by the Secretary of Labor, the
indicia of ownership of the assets of the trust fund shall not be maintained
outside the jurisdiction of the district courts of the United States) and to
borrow from anyone (to the extent permitted by law) such amounts from time to
time as the trustee considers desirable to carry out this trust (and to mortgage
or pledge all or part of the trust fund as security).


3

--------------------------------------------------------------------------------


(e) To tender and vote qualifying employer securities held as a part of the
trust fund as the trust committee directs.


(f) When directed by an investment manager the trustee shall acquire, retain or
dispose of such investments as the investment manager directs, when directed by
the trust committee the trustee shall (i) establish investment funds and
transfer assets between investment funds (and to a custodian) as the trust
committee directs, (ii) invest assets in a deposit account or fund or group
annuity contract maintained or issued by a legal reserve life insurance company
(and apply for or execute any necessary contract or agreement) as the trust
committee directs, (iii) acquire, retain or dispose of qualifying employer real
property or qualifying employer securities as the trust committee directs, and
(iv) effect withdrawals from the investment funds and distribute the proceeds to
participating trusts or other trusts funding participating plans as the trust
committee directs, and when advised or directed by an independent fiduciary
appointed with respect to part or all of the trust fund, the trustee may follow
the advice or direction of such appointed independent fiduciary.


(g) When directed by the plan administrator of a participating plan (i) to make
payments from the trust fund without inquiring as to whether a recipient is
entitled thereto (and the trustee shall not be liable for any such payment made
in good faith), (ii) to transfer a participant's benefits in accordance with the
provisions of the plan for his benefit to any other trust or other funding
entity which forms a part of another pension, profit sharing, savings or other
retirement plan which meets the requirements of a "qualified plan" under section
401(a) of the Code, and (iii) to receive and hold for any participant or any
employee of the employers any qualifying rollover contribution to the plan
permitted under the plan and any funds or property transferred in accordance
with the provisions of the plan to the trustee from any other trust or other
funding entity which forms a part of another pension, profit sharing, savings or
other retirement plan which meets the requirements of a "qualified plan" under
section 401(a) of the Code.


4

--------------------------------------------------------------------------------


(h) To waive, modify, reduce, compromise, release, contest, arbitrate, settle or
extend the time of payment of any claim or demand of any nature in favor of or
against the trustee or all or any part of the trust fund, to retain any disputed
property until an appropriate final adjudication or release is obtained, and to
maintain in the trustee's discretion any litigation the trustee considers
necessary in connection with the plans or the trust fund.


(i) To withhold, if the trustee considers it advisable, all or any part of any
payment required to be made hereunder as may be necessary and proper to protect
the trustee or the trust fund against any liability or claim on account of any
estate, inheritance, income or other tax or assessment attributable to any
benefit payable under a plan, and to discharge any such liability with any part
or all of such payment so withheld provided that at least ten days prior to
discharging any such liability with any amount so withheld the trustee shall
notify the plan administrator and the trust committee in writing of the
trustee's intent to do so.


(j) To maintain records reflecting all receipts and payments under this
agreement and such other records as the trust committee may specify, which
records may be audited from time to time by the trust committee or anyone named
by the trust committee.
 
(k) To report to the trust committee as of each valuation date (as described in
section 5.3) and at such other times as the trust committee may request the then
net worth of each investment fund (that is, the fair market value of all assets
of each investment fund, less liabilities known to the trustee, other than
liabilities to persons entitled to benefits under the plans) on the basis of
such data and information as the trustee considers reliable.


(l) To furnish periodic accounts to the trust committee for such periods as the
trust committee may specify showing all investments, receipts, disbursements and
other transactions involving the trust during the accounting period, and also
showing the assets of each investment fund and the trust fund held at the end of
that period (which account shall be conclusive on all persons to the extent
permitted by law, except as to any act or transaction as to which the trust
committee files with the trustee written exceptions or objections within 180
days after receipt of the account).


(m) To furnish the trust committee with such information in the trustee's
possession as the employers may need for tax or other purposes.


(n) To employ accountants, advisors, agents, counsel, consultants, custodians,
depositories, experts and other persons, to delegate discretionary powers to
such persons and to reasonably rely upon the information and advice furnished by
such persons; provided that each such delegation and the acceptance thereof by
each such persons shall be in writing; and provided further that the trustee may
not delegate the trustee’s responsibilities (other than custodial
responsibilities) for the management or control of the assets of the trust fund.
The trustee's power to appoint custodians pursuant to section 2.4 is in addition
to the power of the trust committee under section 4.3 to designate certain
custodians which serve also as investment managers.


5

--------------------------------------------------------------------------------


(o) To perform all other acts which in the trustee's judgment are appropriate
for the proper management, investment and distribution of the trust fund.


2.4 Custodians. In addition to the appointment powers of the trust committee in
section 4.3 with respect to investment managers also serving as custodians, the
trustee may designate brokerage firms, banks or other appropriate financial or
investment entities to serve solely as "custodian" of assets forming a part of
the trust fund. In such event the trustee shall enter into such custodial
agreements as it considers appropriate and shall transfer such assets of the
trust fund for which the trustee has custodial responsibility as the trustee
considers desirable to the custodian, and the custodian shall have custodial
responsibility for the holding and administration of such assets, as agent of
the trustee, until its employment as a custodian is terminated, at which time
the custodian shall return the assets to the trustee. Upon the trustee's written
consent, a custodian shall have the power to delegate its custodial
responsibility with respect to all or a part of the assets it holds in custody
by the appointment of a subcustodian.
 
2.5 Collective Investment Trusts. Subsection 2.3(a) permits the trustee or any
investment manager to invest any part or all of the trust assets for which the
trustee or investment manager has investment responsibility in any common,
collective or commingled trust fund or pooled investment fund which is qualified
under section 401(a) and entitled to tax exemption under section 501(a) of the
Code and which is maintained by a bank or trust company (including a bank or
trust company acting as trustee). Accordingly, the trustee or any investment
manager may invest in any such fund, provided that any investment of the assets
of an investment fund shall comply with the investment requirements of that
investment fund. To the extent that any trust assets are invested in any such
fund, the provisions of the documents under which such common, collective or
commingled trust fund or pooled investment fund are maintained shall govern any
investment therein and such provisions, as amended from time to time, are hereby
incorporated herein and made a part of this agreement.
2.6 Plan Accounts. A separate account (a "plan account") shall be established
and maintained in the name of each participating plan and participating trust to
reflect the portion of the trust fund attributable to that participating plan or
participating trust. As of each December 31, and at such other times as the
trust committee shall direct, each plan account shall be appropriately adjusted,
in accordance with such rules as may be established by the trust committee, to
reflect any contributions and disbursements made under a plan during the
accounting period ending on that date and the plan's share of income, losses,
appreciation and depreciation of the trust fund during that accounting period
and such other items as the trust committee may determine. To the extent
investment funds are established as a part of the trust fund, each plan account
shall reflect the portion of each investment fund attributable to a
participating plan or participating trust as provided in section 5.4.
 
6

--------------------------------------------------------------------------------


2.7 Single Fund. Unless and only to the extent otherwise directed by the trust
committee, all assets of the trust fund and of each investment fund, and the
income thereon, shall be held and invested as a single fund for the purpose of
providing benefits under the plans as they apply to the employers and their
respective employees, and the trustee shall not be required to make any separate
investment of the trust fund or an investment fund for the account of any single
plan. If for any purpose it becomes necessary as of any date to determine the
portion of the trust fund or any investment fund allocable to any single plan or
to any particular group of employees or former employees of any employer covered
by a plan, such portion of the trust fund or investment fund shall be determined
by the trust committee. In making such determination, the trust committee shall
take into consideration the separate plan accounts maintained to reflect the
assets of each plan and such other factors as the trust committee considers
appropriate, and may obtain the advice and assistance of an actuary selected by
the trust committee for this purpose. Any such determination by the trust
committee shall be conclusive upon the employers, employees and former employees
of the employers and all other persons. The trustee shall have no duty or
responsibility to question any determination or direction by the trust committee
under this section.
 
 
ARTICLE 3


The Trust Investment Committee




3.1 The Trust Investment Committee. The responsibilities described in section
3.2 regarding the investment of the assets of this trust are the
responsibilities of the trust investment committee (the "trust committee")
consisting of one or more persons appointed by the company for this purpose.
Harold C. Simmons, Paul Bass and J. Walter Tucker, Jr. are the current members
of the trust committee. The company will certify to the trustee from time to
time the persons appointed as members of the trust committee and the persons who
are selected as chairman and secretary, respectively, of the trust committee,
and the trustee may rely on the latest certificate received by the trustee. With
respect to any direction of the trust committee, the trustee may rely on an
instrument signed by a majority of the trust committee members or by the
chairman or secretary of the trust committee.
 
 
3.2 Trust Committee's Powers and Duties. In addition to the powers, rights and
duties granted to or imposed on the trust committee elsewhere in this agreement
or by law, the trust committee shall have the following powers, rights and
duties with respect to the trust fund:
(a) To appoint and remove investment managers and custodians pursuant to
sections 4.2 and 4.3, respectively.
 
7

--------------------------------------------------------------------------------


(b) From time to time to direct the trustee to establish investment funds,
including segregated investment funds not to be held as a single fund under
section 2.7 for all plans hereunder but to be held as a segregated investment
fund for one or more but less than all of the plans participating in this trust,
to transfer assets between investment funds, to transfer assets of an investment
fund held by the trustee to a custodian, or to invest assets in a deposit
account or fund or group annuity contract maintained or issued by a legal
reserve life insurance company (and to apply for or execute any necessary
con-tract or agreement: provided that any such contract or agreement must meet
the requirements of a guaranteed benefit policy as defined in Section
401(b)(2)(B) of ERISA).


(c) From time to time to direct the trustee to acquire, retain or dispose of
qualifying employer real property or qualifying employer securities (subject to
the applicable limitation of Section 407 of ERISA) and to tender and vote
qualifying employer securities as the trust committee directs.


(d) To establish and review from time to time an appropriate investment policy
and invest-ment guidelines regarding the investment of the trust fund and to
report from time to time to the employers regarding such policy and guidelines
(and any modifications thereto) and regarding the investment performance of the
trust fund, any investment funds and any appointed investment managers.


(e) To authorize the payment, from the trust fund, of amounts to reimburse the
company or any employer for direct expenses incurred in connection with the
management or administration of the plans or the trust.
 
3.3 Manner of Action of Trust Committee. The members of the trust committee may
act at a meeting (including a meeting at different locations by telephone
conference) or in writing without a meeting and any trust committee member by
writing may delegate any or all of his rights, powers, duties and discretions to
any other member with the consent of such other member. The action or decision
of a majority of the members of the trust committee as to a matter shall be
considered the action or decision of the trust committee. If there shall be an
even division of the members of the trust committee on any question, a
disinterested party selected by the trust committee shall decide the matter and
such party's decision shall be controlling. The certificate of the chairman or
secretary of the trust committee that it has taken or authorized any action
shall be conclusive in favor of any person relying on such certification.
Subject to applicable law, no member of the trust committee shall be liable for
an act or omission of the other trust committee members in which the former had
not concurred.
 
8

--------------------------------------------------------------------------------


3.4 Resignation or Removal of Trust Committee Member. Any trust committee member
may resign at any time by giving 10 days’ prior written notice to the company,
and the company may remove any trust committee member by giving prior written
notice to the trust committee member. The company shall notify the other trust
committee members of any resignation or removal of a trust committee member and
the appointment of a successor trust committee member.
 
 
ARTICLE 4


Investment Funds, Investment Managers and Custodians




4.1 Investment Funds. From time to time the trust committee may cause the
trustee to establish one or more investment funds (the "investment funds") for
the purpose of reflecting the separate investment and reinvestment of the trust
fund. The trust committee shall be responsible for allocating the assets of the
trust fund among the investment funds. The trustee shall have responsibility for
the investment of an investment fund unless an investment manager has been
appointed with respect to that fund or unless the investment fund is invested in
a deposit account, deposit administration fund or group annuity contract
established with a legal reserve life insurance company. All income, losses,
appreciation and depreciation attributable to the assets of an investment fund
shall be credited to that fund. Investments of each investment fund shall be
made in accordance with investment guidelines established by the trust committee
for that investment fund. The trust committee shall provide the trustee and each
investment manager appointed with respect to an investment fund with the
investment guidelines for that fund and with any modifications in such
investment guidelines made from time to time by the trust committee.
Notwithstanding the fact that an investment manager may be appointed with
responsibility for the management of an investment fund, unless directed
other-wise by the investment manager the trustee shall have the respon-sibility
for the investment of cash balances held by the trustee from time to time as a
part of such investment fund in short term cash equivalents (such as short term
commercial paper, treasury bills and similar securities, and for this purpose
the trustee may invest in any appropriate common, commingled or collective short
term investment fund). In addition, the trustee shall have the power, right and
duty to sell any such short term investments as may be necessary to carry out
the instructions of the investment manager with respect to the investment of the
investment fund.
4.2 Investment Managers. The trust committee may from time to time appoint one
or more professional investment advisers other than the trustee as an
"investment manager" of the entire trust fund or any investment fund maintained
as a part of the trust fund. Any such appointment shall be made by written
notice to the investment manager and the trustee and shall specify the portion
of the trust fund to be managed by the investment manager and the powers, rights
and duties of the trustee hereunder that are allocated to the investment manager
with respect to such portion of the trust fund. Upon such notice to the trustee
of the appointment of an investment manager, the investment manager shall be
authorized to direct the trustee regarding the invest-ment and reinvestment of
the assets of the portion of the trust fund subject to management by the
investment manager and the trustee shall receive, hold and transfer assets
purchased or sold by the investment manager in accordance with its directions.
The appointment of an investment manager shall continue in effect until the
trustee receives written notice to the contrary from the trust committee or the
investment manager. An investment manager may resign at any time upon 30 days’
prior written notice to the trust committee and the trustee and the trust
committee may remove an investment manager at any time upon prior written notice
to the investment manager and the trustee. An investment manager shall have
complete investment responsibility for the assets of the trust fund with respect
to which it has been appointed as investment manager and, except as otherwise
provided by law, the trustee shall have no obligation as to the investment of
such assets during the period they are subject to management by an investment
manager. Each investment manager appointed pursuant to this section shall be a
registered investment adviser under the Investment Advisers Act of 1940, a bank
(as defined in said Act), or a legal reserve life insurance company qualified to
manage the assets of the plan under the laws of more than one state. In
addition, each investment manager shall be required to acknowledge to the trust
committee in writing that it accepts such appointment and that it is a fiduciary
with respect to the plan and trust.
 
9

--------------------------------------------------------------------------------


4.3 Investment Manager Custodians. If a national banking association or a state
bank is appointed by the trust committee as the invest-ment manager of any
investment fund, the trust committee may, with the trustee's consent, also
designate such bank to be employed by the trustee as "custodian" of the assets
from time to time forming part of that investment fund. In such event, the
trustee shall enter into an appropriate custodial agreement with the bank
appointed as investment manager naming the investment manager as custodian of
the investment fund and delegating the trustee's powers with respect to the
management of the investment fund to the custodian. Upon such an appointment the
trustee shall transfer the assets of the investment fund to the custodian and
the custodian shall have responsibility for the holding and administration of
the assets of the investment fund, as agent of the trustee, until its employment
as custodian is terminated, at which time the custodian shall return all assets
of the invest-ment fund to the trustee. Notwithstanding the foregoing, if the
trust committee designates a legal reserve life insurance company as the
investment manager of any investment fund, the trust committee may also
designate the insurance company as custodian of the investment fund. In such
event, the trustee shall execute an appropriate agreement reflecting the
investment of the assets of that investment fund by the insurance company and
the insurance company shall for purposes of this agreement be deemed to be the
custodian of the assets of the investment fund for which the insurance company
is designated as investment manager. In addition to its duties as investment
manager, each custodian shall maintain the records and accounts and shall submit
to the appropriate persons the periodic reports otherwise required of the
trustee with respect to the portion of the trust fund held by the custodian.


10

--------------------------------------------------------------------------------


ARTICLE 5


Participating Plans and Trusts, Trust Accounting




5.1 Eligible Plans and Trusts. Any pension, profit sharing, savings or other
retirement plan maintained or hereafter established, adopted or assumed by an
employer which meets the requirements of a qualified plan under Section 401(a)
of the Code shall be considered an "eligible plan" and any trust maintained or
hereafter established, adopted or assumed by an employer which is exempt from
taxation under Section 501(a) of the Code and which forms a part of a pension,
profit sharing, savings or other retirement plan which meets the requirements of
Section 401(a) of the Code shall be considered an "eligible trust"; provided
that such plan or trust permits the deposit of part or all of its assets in this
trust and allows the trust committee to have investment responsibility with
respect to the assets of such plan or trust.
5.2 Participating Plans and Trusts. At the direction of the trust committee the
trustee shall accept a transfer of assets from an eligible plan or an eligible
trust and, upon the acceptance of such assets, such eligible plan or eligible
trust shall become a participating plan or participating trust, as the case may
be, under this trust. Until all of its investments in this trust have been
withdrawn and the proceeds distributed, a participating plan or participating
trust shall continue as such. As provided in section 2.6, the trustee shall
establish and maintain a separate plan account in the name of each
participat-ing plan and participating trust to reflect the investments in the
trust fund or investment funds under this trust of such participating plan or
participating trust. By virtue of its investment herein, each plan participating
herein as a partici-pating plan or through a participating trust shall be
considered to have incorporated as a part of such plan the provisions of this
trust, and such provisions shall govern all investments herein.
 
11

--------------------------------------------------------------------------------


5.3 Trust Valuations. A "valuation date" shall be the date of the initial
deposit by a participating plan or partici-pating trust hereunder, the last day
of each calendar month ending after that date and any other date designated as
such by the trust committee. The adjusted net worth of each separate investment
fund (or, if none, of the entire trust fund) shall be determined as of each
valuation date before giving effect to any withdrawals from that fund as of that
date or any new or addi-tional investments in that fund as of that date. For
purposes hereof, a deposit by a participating plan or participating trust in an
investment fund (whether a new deposit or a transfer from another investment
fund) may be referred to as an "investment" in the investment fund.
5.4 Unit or Other Accounting Basis. Unless the trust committee establishes
another accounting method or modifies the method set forth below, investments of
a participating plan or participating trust in an investment fund shall be
reflected in the plan account for that plan on a "unit" basis. As of the date of
the initial investment in an investment fund by any participating plan or
participating trust, an initial unit value shall be determined for that
investment fund such that the plan's investment in that fund shall be
represented by a number of full units, each of which have a value between ten
dollars and eleven dollars, carried to the sixth decimal. Such number of units
shall be credited to the account of the participating plan or participating
trust as of the initial valuation date for that investment fund. As of each
subsequent valuation date:
(a) The unit value of each investment fund shall be revalued by adjusting the
value of all outstanding units upward or downward so that the total value of all
such units equals the adjusted net worth of that investment fund.


(b) Withdrawals to be made from that investment fund as of that date shall be
made on the basis of the new unit value as of that date and the accounts of
participating plans or participating trusts withdrawing part or all of their
investments as of that date shall be charged accordingly.


(c) The accounts of participating plans or participating trusts making new or
additional investments in the investment fund as of that valuation date shall be
credited with units based on the new unit value as of that valuation date.


From time to time the trust committee may direct the trustee to divide or
combine units so that units shall have a greater or lesser value under an
investment fund. With the consent of the trust committee, deposits in an
investment fund may be made in property other than cash, valued at its fair
market value, as determined by the trustee. All deposits to an investment fund
may be made only at the direction of the trust committee and only as of a
valuation date, and all withdrawals, transfers and distributions from an
investment fund may be made only at the direction of the trust committee and
only as of a valuation date. The trust committee shall direct such withdrawals
at the request of an employer that maintains or adopts a participating plan or a
participating trust. Notwithstanding the foregoing, if it is determined that a
participating plan or participating trust has ceased to be a qualified employer
plan or qualified employer trust for any reason, all investments of that
participating plan or participating trust shall be withdrawn and distributed to
the participating plan or participating trust as soon as practicable thereafter.
If the date of such distribution is not otherwise a valuation date, such date
shall be a special valuation date hereunder.


12

--------------------------------------------------------------------------------


ARTICLE 6


General Provisions




6.1 Qualification of the Plans and Trust. The plans and the trust taken together
are intended to qualify under Section 401 of the Code and the trust is intended
to qualify for tax exemption under Section 501(a) of the Code (or under any
comparable provisions of any future legislation which amend or supersede said
provisions of the Code). Unless and until advised to the contrary the trustee,
any investment managers and all other persons dealing with the trustee and any
investment manager shall be entitled to assume that the plans and the trust are
so qualified and tax exempt.
6.2 Restrictions on Reversion. Except to the extent permitted by a plan, the
employers shall have no right, title or interest in the assets of the trust
fund, nor will any part of the assets of the trust fund revert or be repaid to
any employer or be diverted to any purpose other than as permitted under the
plan.
6.3 Nonalienation of Plan Benefits. The rights or interests of any plan
participant or any plan participant's beneficiaries to any benefits or future
payments hereunder shall not be subject to attachment or garnishment or other
legal process by any creditor of any such plan participant or beneficiary, nor
shall any such plan participant or beneficiary have any right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or rights
which he or she may expect to receive (contingently or otherwise) under a plan
or this trust, except as may be required by the tax withholding provisions of
the Code or of a state's income tax act.
6.4 Litigation. In any action or proceeding regarding this trust, the trust
committee, any plan benefits or the administration of a plan, employees or
former employees of the employers, their beneficiaries and any other persons
having or claiming to have an interest in this trust or the plan shall not be
necessary parties and shall not be entitled to any notice of process. Any final
judgment which is not appealed or appealable and which may be entered in any
such action or proceeding shall be binding and conclusive on the parties hereto
and all persons having or claiming to have any interest in this trust or the
plans. To the extent permitted by law, if a legal action is begun against the
plan administrator, the employers, the trust committee or the trustee by or on
behalf of any person and such action results adversely to such person, or if a
legal action arises because of conflicting claims to a plan participant's or
other person's benefits, the costs to the employers, the plan administrator, the
trust committee or the trustee of defending the action will be charged to the
sums, if any, which were involved in the action or were payable to the plan
participant or other person concerned. Acceptance of participation in a plan
shall constitute a release of the employers, the plan administrator, the trust
committee, the trustee and their agents from any and all liability and
obligation not involving willful misconduct or gross neglect to the extent
permitted by applicable law.
 
13

--------------------------------------------------------------------------------


6.5 Trustee's Action Conclusive. Except as otherwise provided by law, the
trustee's exercise or non-exercise of its powers and discretions in good faith
shall be conclusive on all persons. No one shall be obliged to see to the
application of any money paid or property delivered to the trustee, except to
the extent such person is acting as an investment manager as respects such money
or property. The certificate of the trustee that the trustee is acting according
to this agreement will fully protect all persons dealing with the trustee. If
there is a disagreement between the trustee and anyone as to any act or
transaction reported in any accounting, the trustee shall have the right to a
settlement of its account by any proper court.
6.6 Liabilities Mutually Exclusive. To the extent permitted by law, the trustee,
the employers, the trust committee, the plan administrators of the plans and the
investment managers shall be responsible only for their own respective acts or
omissions.
6.7 Indemnification. To the extent permitted by law, no person (including the
trustee, any former trustee, the trust committee, any present or former trust
committee member, any present or former plan administrator, and any present or
former director, officer or employee of an employer) shall be personally liable
for any act done or omitted to be done in good faith in the administration of
the plans or this trust or the investment of the trust fund. To the extent
permitted by law, each present or former director, officer or employee of an
employer and each present or former custodian to whom the plan administrator,
the trust committee or an employer has delegated any portion of its
responsibilities under the plans, each present and former trust committee
member, each present or former trustee and each present or former plan
administrator shall be indemnified and saved harmless by the employers (to the
extent not indemnified or saved harmless under any liability insurance or other
indemnification arrangement with respect to the plans or this trust) from and
against any and all claims of liability to which they are subjected by reason of
any act done or omitted to be done in good faith in connection with the
administration of the plans or this trust or the investment of the trust fund,
including all expenses reasonably incurred in their defense if the employers
fail to provide such defense; provided, however, that each present or former
corporate trustee shall be indemnified and saved harmless only with respect to
claims of liability to which such corporate trustee is subjected by reason of
its compliance with any directions given in accordance with the provisions of
the plans or this trust by an investment manager, the plan administrator, the
trust committee or any person duly authorized by the plan administrator, the
trust committee or the employers, or, if the trustee is not required by law to
act without the receipt of such directions, by its failure to act in the absence
of such directions.
 
14

--------------------------------------------------------------------------------


6.8 Compensation and Expenses. All reasonable compensation, costs, charges and
expenses incurred in the administration of this trust, as agreed upon between
the company and the trustee or trust committee, between the trust committee and
an investment manager, custodian, or insurance company, or between the company,
trustee or trust committee and any agent, expert, counsel or other person, will,
to the extent not paid by the employers in such proportions as the company shall
direct, be paid from the trust fund; provided that expenses incurred in
connection with the sale, investment and reinvestment of the trust fund (such as
brokerage, postage, express and insurance charges and transfer taxes) shall be
paid from the trust fund. The company and any employer may initially pay any
direct expense pertaining to the management or administration of the plans or
the trust and later obtain reimbursement from the trust fund for such expenses
incurred in any year of the trust for which this provision is effective. Such
direct expenses include, but are not limited to, reasonable arrangements for
office space; legal, accounting or other services necessary for the
administration of the plans or the trust; or compensation paid to employees of
the company or any employer for the provision by such employees of trustee or
investment management services for the benefit of the plans or the trust. The
trustee will be entitled to reasonable compensation for services rendered;
provided, however, that the trustee will not be entitled to payment of direct
compensation for services rendered with respect to a participating plan if the
trustee already receives full-time pay from the employer whose employees are
participants in that plan. The foregoing sentence shall not operate to prohibit
the company or any employer from receiving reimbursement for the payment of
reasonable compensation to the trustee, provided the trust committee determines
that the reimbursement of such compensation from the trust fund satisfies the
requirements for a statutory exemption from the prohibited transaction
provisions of ERISA.
6.9 Action by the Employers. Any action required or permitted of an employer
under this trust shall be by resolution of its Board of Directors, by a duly
authorized committee of its Board of Directors, or by a person or persons
authorized by resolution of its Board of Directors or such committee.
6.10 Warranty. The employers warrant that all directions or authorizations by a
plan administrator or the trust committee, whether for the payment of money or
otherwise, will comply with the plans and this trust.
 
15

--------------------------------------------------------------------------------


6.11 Evidence. Evidence required of anyone under this agreement shall be signed,
made or presented by the proper party or parties and may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable.
6.12 Waiver of Notice. Any notice required under this agreement may be waived by
the person entitled to such notice.
6.13 Counterparts. This agreement may be executed in two or more counterparts,
any one of which will be an original without reference to the others.
6.14 Gender and Number. Words denoting the masculine gender shall include the
feminine and neuter genders and the singular shall include the plural and the
plural shall include the singular wherever required by the context.
6.15 Successors. This trust will be binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, and on the plan
administrators, the trust committee, the trustee and their successors.
6.16 Severability. If any provision of this agreement is held to be illegal or
invalid, such illegality or invalidity shall not affect the remaining provisions
of this agreement, and this agreement be construed and enforced as if such
illegal or invalid provisions had never been inserted therein.
6.17 Statutory References. Any references in this agreement to a Section of the
Code or of ERISA shall include any comparable section or sections of any future
legislation which amends, supplements or supersedes said Section.
6.18 Applicable Law. The trust shall be construed in accordance with the
provisions of ERISA and other applicable federal law and, to the extent not
inconsistent with such laws, with the laws of the state of Texas.
6.19 Provisions To Comply With Revenue Ruling 81-100. This trust is hereby
adopted as a part of each plan. Each plan and each related trust which
implements a plan shall be eligible to invest its assets through this trust, and
each such plan shall by virtue of such investments be considered to have
incorporated as a part thereof the provisions of this trust. Only those plans
and trusts which remain qualified and tax exempt under Sections 401(a) and
501(a) of the Code may continue to invest their assets in this trust. No assets
of a plan may be used for or diverted to any purpose other than for the
exclusive benefit of participants and beneficiaries under such plan, and no
assets of a plan held under this trust may be assigned or alienated by
participants in such plan or by such plan. This trust has been created as a
trust under the laws of the State of Texas and at all times shall be maintained
as such.


16

--------------------------------------------------------------------------------


ARTICLE 7
Resignation or Removal of Trustee


7.1 Resignation or Removal of Trustee. A trustee may resign at any time by
giving 30 days’ prior written notice to the company and the trust committee, and
the company may remove a trustee by giving prior written notice to the trustee
and the trust committee. The trust committee shall notify the investment
managers, plan administrators and employers of any changes in trustee.
7.2 Successor Trustee. In the event of the resignation or removal of a trustee,
a successor trustee shall be appointed by the company as soon as practicable.
Notice of any such appointment shall be given by the company to the retiring
trustee, the successor trustee and the trust committee.
7.3 Duties of Retiring and Successor Trustees. In the event of the resignation
or removal of a trustee, the retiring trustee shall promptly furnish to the
successor trustee and the trust committee a final account of its administration
of the trust. A successor trustee shall succeed to the right and title of the
predecessor trustee in the assets of the trust fund and the retiring trustee
shall deliver the property comprising the trust fund to the successor trustee
together with any instruments of transfer, conveyance, assignment and further
assurance as the successor trustee may reasonably require. Each successor
trustee shall have all the powers conferred by this agreement as if originally
named trustee. To the extent permitted by law, no successor trustee shall be
personally liable for any act or failure to act of a predecessor trustee.
 
ARTICLE 8


Amendment and Termination




8.1 Amendment. This trust may be amended from time to time by the company;
provided that the duties and liabilities of the trustee, the trust committee or
the plan administrator of a participating plan cannot be changed substantially
without its consent; and provided further that, except as is contemplated by and
is consistent with the provisions of sections 6.2 and 6.8, under no condition
shall an amendment result in the return or the repayment to the employers of any
part of the trust fund or the income from it or result in the distribution of
the trust fund for the benefit of anyone other than persons entitled to benefits
under the plans.
 
17

--------------------------------------------------------------------------------


 
8.2 Termination. If a plan is terminated, this trust and all the rights, titles,
powers, duties, discretions and immunities imposed on or reserved to the
trustee, the employers, any investment managers, the trust committee and the
plan administrator shall continue in effect with respect to the plan until all
assets of the plan have been distributed by the trustee either to the
participating trust implementing the plan or, if no such participating trust
implements the plan, as directed by the plan administrator under the plan.






IN WITNESS WHEREOF, the company has caused this agreement to be signed and
attested by its duly authorized officers, and the trustee has signed this
agreement, as of the day and year first above written.
 




CONTRAN CORPORATION


By: /s/ Steven L. Watson                   
Steven L. Watson


Its      President                          
ATTEST:


/s/ A. Andrew R. Louis    


Its:    Secretary               




/s/ Harold C. Simmons                   
Harold C. Simmons, As Trustee

 
 